COCKRILL, C. J. The statute allowing an extension of time beyond the term to settle a bill of exceptions does not authorize the filing of the bill after the time limited.  tions — °Timee<or fihng' Under the old practice, when bills were allowed only in term by an order of court, they became a part of the record by virtue of the order. An allowance of the bill was, therefore, all that was required. Such is still the rule where the bill is settled at a subsequent term by order of court. White v. Allen, 11 S. W. Rep. (Ky.), 364; Meaux v. Meaux, 81 Ky., 475; Potter v. Myers, 31 Ohio St., 103. See Bullock v. Neal, 42 Ark., 282. But when settled by a judge in vacation, or by bystanders as the statute permits, it is no part of the record until filed with the clerk. Adler v. Conway Co., 42 Ark., 488; Lafollette v. Thompson, 83 Mo., 199. Until it becomes a part of the record, it is not an exception in the cause. But the right to preserve exceptions does not exist after the expiration of the time given by the court for that purpose, and so the bill cannot become a record of the exceptions by filing after that time. The expiration of the time after the trial term has the same effect as the expiration of the term under the former practice. Davies v. Nichols, 52 Ark., 554. As no exception could be preserved after the expiration of the term in the one case, so none can be preserved after the expiration of the extended time in the other. The motion for leave to cause the record to be amended will be denied, and, as no question is presented by the record in the absence of a bill of exceptions, the judgment is affirmed. /